uniform tssueclist u sec_1s department of the treasury internal_revenue_service washington d c tax exempt and sor eon ts nov legend company a company b company c company d plan x dear this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representatives on date as modified by letters dated date date august date date and date concerning the prepayment of an exempt loan upon termination of an employee_stock_ownership_plan esop and also concerning the allocation of any remaining surplus shares of company d's common_stock company a established plan x an esop effective date for the benefit of its employees plan x is intended to be qualified under sec_401 of the internal_revenue_code code and to meet the requirements of sec_4975 of the code the establishment of plan x the trustees of its related trust borrowed approximately dollar_figure million loan from a banking corporation on date the loan was intended to be an exempt loan as described in code sec_4975 the loan was evidenced by a term_loan in connection with page agreement and was secured_by the pledge of a continuing security_interest in the company a shares that were purchased by plan x with the proceeds of the loan on date company b a wholly-owned subsidiary of company c merged with company a company b was the surviving entity and changed its name to the name of company a pursuant to the merger agreement each share of company a common_stock held by plan x was exchanged for dollar_figure shares of company c common_stock following the merger plan x held approximately big_number unallocated shares of company c common_stock in its suspense_account and approximately big_number shares of company c common_stock allocated to the accounts of plan x participants in the best interests of plan x participants and beneficiaries to refinance the loan with a loan from company c new loan’ the new loan dated date was secured_by the company c shares held in the plan x suspense_account and is currently secured_by the company d shares held in the suspense_account pursuant to the merger described below the new loan in all material respects including interest payment amount and final payment_date mirrored the loan and is also intended to be an exempt loan as described in code sec_4975 the trustee of plan x’s related trust determined that it was in company c merged with a wholly-owned subsidiary of company d pursuant to the merger agreement each share of company c common_stock was exchanged for of a share of company d common_stock resulting in plan x holding_company d common_stock as a result of the mergers described above company a is a wholly-owned subsidiary of company c and company c is a wholly-owned subsidiary of company d company a has made consistent and substantial contributions to plan x since its inception in after applying the exchange ratios of the two mergers described above your authorized representative determined that big_number of the big_number shares acquired by plan x with the proceeds of the loan have been allocated to participants’ accounts at the time plan x was established and at the time the subsequent exempt loans occurred company a contemplated that plan x would continue until the exempt loans were repaid and all shares of stock held in the suspense_account were allocated to participants however company a decided to terminate plan x for financial and business reasons company a’s manufacturing_facility is being closed and the employment of most of its employees is being terminated company a submitted an application to the service for a determination_letter on the termination of plan x to effectuate the termination company a will terminate plan x effective as of the date that the service approves the termination company a or a corporate affiliate will sell a sufficient number of unallocated shares on the public market to repay the outstanding principal balance on the new loan following the sale any remaining unallocated company d shares will be allocated to the participants’ accounts as earnings your authorized representative has represented that the proposed surplus allocation will be made on the basis of account balances and passes the general test for nondiscrimination under code sec_401 when tested as employer contributions on date page your authorized representatives have requested rulings to the effect of the following on your behalf the repayment of the new loan in connection with the termination of plan x with the proceeds from the sale of the company d shares held in the plan x suspense_account will not cause the new loan to violate the requirements for exemption under code sec_4975 the allocation to participants’ accounts of surplus shares remaining in the plan x suspense_account following the repayment of the new loan may be treated as earnings and not as annual_additions for purposes of code sec_415 with respect to your first requested ruling an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan - sec_54_4975-7 of the regulations provides that all of under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan primary benefit requirement the surrounding facts and circumstances wil be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees ail aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 provides for the repayment of an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay the exempt loan if the transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the page loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation at the time plan x was established and at the time the subsequent in this case company a has made consistent and substantial contributions to plan x since its inception in of the big_number shares acquired by plan x with the proceeds of the loan big_number shares as adjusted for the exchange ratios of the two mergers have been allocated to participants’ accounts exempt loans occurred company a contemplated that plan x would continue until the exempt loans were repaid and all shares of common_stock held in the suspense_account were allocated to participants however company a decided to terminate plan x for financial and business reasons company a’s facility is being closed and the employment of most of its employees is being terminated unallocated shares on the public market to repay the outstanding principal balance on the new loan company a or a corporate affiliate will sell a sufficient number of accordingly with respect to your first requested ruling we conclude that the repayment of the new loan in connection with the termination of plan x with the proceeds from the sale of the company d shares held in the plan x suspense_account will not cause the new loan to violate the requirements for exemption under code sec_4975 with respect to your second requested ruling sec_415 of the code provides that contributions and other additions under a defined_contribution_plan including an esop with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 of the code states that contributions and other additions with respect to a participant exceed the limitation of this subsection if when expressed as an ‘annual addition to the participant’s account such annual_addition is greater than the lesser_of dollar_figure or of the participant’s_compensation sec_415 generally defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures sec_1 g of the income_tax regulations sets forth special rules for esops sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations to an esop to which an exempt loan has been made the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the income_tax regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions page sec_54_4975-7 of the excise_tax regulations provides in part that an exempt loan must provide for the release from encumbrance of plan assets used as collateral for the loan for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held immediately before release for the current play year multiplied by a fraction the numerator of the fraction is the amount of the principal and interest_paid for the year the denominator of the fraction is the sum of the numerator plus the principal and interest to be paid for all future years the shares remaining in plan x’s suspense_account following the prepayment of the loan remain there because it was not necessary to liquidate them to prepay the loan thus they reflect the extent of the appreciation in the value of the shares held in the suspense_account and are in effect earnings and are properly treated as such as part of the termination of plan x since the shares remaining in plan x’s suspense_account are treated as earnings they do not constitute annual_additions under sec_1 b i of the regulations upon their allocation to participants’ accounts in this situation accordingly we conclude with respect to your second requested ruling that the allocation to participants’ accounts of surplus shares remaining in the plan x suspense_account following the repayment of the new loan may be treated as earnings and not as annual_additions for purposes of code sec_415 this ruling letter is based on the assumption that plan x and the esop are qualified under code sec_401 a at all times relevant to the transaction described herein and that the esop is an esop as described in sec_4975 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact please refer to se t ep ra t3 sincerely yours reaver v ftoan frances v sloan manager employee_plans technical group enclosures notice deleted copy of ruling letter
